        Case 1:09-cv-10179-GAO Document 369 Filed 11/05/20 Page 1 of 4




                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF MASSACHUSETTS

UNITED STATES OF AMERICA ex rel. ) Civil Action No. 09-cv-10179-GAO
CHRISTOPHER DRENNEN                )
                                   )
           Plaintiffs,             )
      v.                           )
                                   )
FRESENIUS MEDICAL CARE             )
HOLDINGS, INC.                     )
                                   )
           Defendant.              )
__________________________________ )
      NOTICE REGARDING MOTION TO COMPEL INTERROGATORY
    RESPONSES AND PRODUCTION OF DOCUMENTS RELATED TO FEES
             FOLLOWING OPPOSITION TO FEE PETITION
       Relator Christopher Drennen respectfully files this statement regarding the
pending motion to compel responses to fee discovery requests (ECF 351) following the
filing of an opposition (ECF 368) by defendant Fresenius Medical Care Holdings, Inc.
(“Fresenius”) to relator’s motion for an award of attorneys’ fees and costs (ECF 342).1
       In his discovery motion, Drennen seeks responses to contention interrogatories,
specifically: a statement of objections by Fresenius as to the reasonableness of, and
adequacy of documentation for, time claimed in counsel’s billing records. Relator’s
counsel had hoped to review these objections in discovery, so that they could be
addressed and potentially resolved off the Court’s docket. In Fresenius’s opposition to the
fees motion, however, defendant attached seven appendices of objections (ECF Nos. 368-
1 to 368-7) to counsel’s time. Drennen’s counsel intend to respond to these objections in a
reply brief on the fee petition, including any supplemental descriptions for the time
records, modifications to the entries or exercise of further billing judgment that may be
warranted in consideration of the objections. In light of this, Drennen no longer requires
responses to the contention interrogatories, and he withdraws that portion of the motion.


1
 Fresenius responded to relator’s discovery motion by filing an opposition (ECF 358).
Relator’s motion for leave to file a reply on the discovery motion (ECF 363) – and a
proposed reply (ECF 363-1) – are pending.
        Case 1:09-cv-10179-GAO Document 369 Filed 11/05/20 Page 2 of 4



       Relator’s discovery motion also seeks to compel production of defendant’s billing
records in this case, as such information is relevant to the Court’s determination as to the
reasonableness of time expended and claimed by relator’s counsel. Relator does not
withdraw the motion with respect to defendant’s legal billing records. Indeed, this
discovery is even more warranted in light of the arguments raised by Fresenius in the
opposition over the reasonableness of relator’s counsel’s billings in this same case.
Relator’s counsel hope obtain and analyze this discovery from Fresenius in order to
prepare a reply to Fresenius’s opposition to the fees motion. Relator therefore requests
that the Court rule on his pending motion to compel production of defense billing records,
and set a deadline for Drennen for a reply on the fees petition with sufficient time (30
days) running from the date of Fresenius’s production of its billing records, or denial of
the discovery motion.
       In conclusion: in light of Fresenius’s opposition and statement of objections to
relator’s time records and fees motion, (1) Drennen withdraws that portion of the
discovery motion seeking to compel responses to contention interrogatories; and (2)
Drennen requests that the Court rule on the portion of the motion seeking production of
defendant’s attorney fee billing records, and set a deadline to reply to the opposition in
connection with the fee petition 30 days after Fresenius produces its billing records or the
Court denies the discovery motion.
                                           Respectfully submitted,
Dated: November 5, 2020                    Durrell Law Office
                                           Parsons Behle & Latimer
                                           Dewsnup King & Olsen
                                           James A. Johnson
                                           Law Office of Jeremy L. Friedman
                                      By: /s/Jeremy L. Friedman
                                          Jeremy L. Friedman
                                          Attorneys for Christopher Drennen




                     Notice re Motion to Compel Fee Discovery – Page 2
        Case 1:09-cv-10179-GAO Document 369 Filed 11/05/20 Page 3 of 4



Suzanne E. Durrell
Durrell Law Office
180 Williams Avenue,
Milton, MA 02186
617.333.9681 (phone)
Suzanne@thomasdurrell.com
Charles H. Thronson
Parsons Behle & Latimer
201 S. Main, Suite 1800
Salt Lake City, Utah 84111
(801) 532-1234 (phone)
(801) 536-6111 (fax)
cthronson@parsonsbehle.com
Mike Worel
Dewsnup King & Olsen
36 South State Street, Suite 2400
Salt Lake City, Utah 84111
(801) 533-0400 (phone)
mworel@dkolaw.com
James A. Johnson
21 North Florida Street
Mobile, AL 36607
(251) 473-1805 (phone)
jjohnson@jamesajohnsonpc.com
Jeremy L. Friedman, (Pro Hac Vice)
Law Office of Jeremy L. Friedman
2801 Sylhowe Road
Oakland, CA 94602
Telephone: (510) 530-9060
Facsimile: (510) 530-9087
jlfried@comcast.net
Attorneys for qui tam plaintiff and relator
Christopher Drennen
                             CERTIFICATE OF SERVICE
       I, Jeremy L. Friedman, declare that a copy of the attached pleading was served
electronically on all parties listed with the Court for electronic service through the Court’s
ECF filing system on this day.
       I declare under penalty of perjury that the above is true and correct. Executed this
5th day of November, 2020, at Oakland, CA.
                                    /s/Jeremy L. Friedman
                                    Jeremy L. Friedman


                     Notice re Motion to Compel Fee Discovery – Page 3
Case 1:09-cv-10179-GAO Document 369 Filed 11/05/20 Page 4 of 4
